This general rule, I think, should be subject to limitations. The jury is without right to capriciously disregard the testimony of witnesses. If they testify to facts within their own knowledge, as distinguished from opinion evidence, and there appears no bias, interest, or other circumstance tending to impeach their statements, argument could only consume the time of the court and invite a verdict which it would be the duty of the court to promptly set aside on motion. The constitutional right of argument could not properly extend to such case. 1 Thompson on Trials, § 920. The trial court, hearing the evidence and observing the manner of witnesses (there being no question of amount of punishment) has some discretion in civil cases to determine whether the credibility of the witnesses is fairly debatable. Where nothing appears in the record here tending to impeach the witnesses, the same presumption against error should obtain as in other cases.
We find in this record no indication of bias, interest, or unfriendliness on the part of the witnesses toward respondent; rather the contrary. *Page 59